DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed on 7/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7, 10-17, 20-27, and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (US 20140294201)

Regarding claim 1, Johnson discloses, A method comprising: receiving, by a computing device (par. 0034 discloses, analysis system 306), a first audio fingerprint of content from a first user device and a second audio fingerprint of the content from a second user device (par. 0038, discloses audio captured from the speakers 301, 302, 303, and 304 in FIG. 3. Although in the examples, there are two time intervals, (i.e., audio bursts), shown for the signal of each speaker, the first interval can be used for the delay information. The first burst can be used as a signature for cross correlation, i.e. audio signatures from plurality of speakers are received by analysis system 306, since claim does not define specific user devices, par. 0004 discloses user installs home theater system with all of the speakers, i.e. speakers are user devices); 
aligning the first audio fingerprint and the second audio fingerprint by shifting the first audio fingerprint (par. 0042, fig. 6 discloses, an example of  FFT profile signature for a speaker 304 (i.e. the first audio fingerprint) being slide across the FFT image/profile of the captured audio of other speakers (i.e. second audio fingerprint)) between: 
an original position of the first audio fingerprint (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done), and 
a maximum distance (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done); and 
sending, based on the aligning and to the first user device and the second user device, delay information to facilitate synchronization of a first output of the content by the first user device with a second output of the content by the second user device (par. 0040, 0042, fig. 4A-4D, 5 and 6 discloses sliding window FFT  to align and determine delay between audio fingerprint from each speakers, par. 0019 discloses, the method can use a sliding window fast Fourier transform (FFT) to align and even move the convergence point of multiple audio sources, Using the sliding window FFT, appropriate delays for individual speakers can be obtained and implemented, par. 0020 discloses the individual FFT profiles slide across the FFT profile generated from the recorded audio from all the speakers. The time delay for each speaker is shifted so that the speakers are each synchronized with one another based on the result of the correlation coefficient analysis. By using a sliding window FFT, the measured audio can be correlated to the sent audio with proper delays, i.e. sending based on FFT to alignment of the audio fingerprints to find delay between output of speakers, and sending it to individual speakers to synchronized with one another).

Regarding claim 2, The method of claim 1, 
Johnson further discloses, wherein the delay information indicates one or more of: 
a length of time by which the first user device is to advance the first output of the content; or 
a length of time by which the second user device is to delay the second output of the content (par. 0019-0020 discloses using sliding window FFT, measuring the correlation coefficient to determine delay between signals, and appropriate delay for individual speakers can be obtained and implemented, i.e. out of the second device is delayed by length of time determined by measured delay between audio fingerprints). 

Regarding claim 3, The method of claim 1, 
Johnson further discloses, further comprising: 
determining the delay information based on one or more of: 
an amount of shifting of the first audio fingerprint (par. 0007 discloses sample audio signal and received audio signal from another device (i.e. speaker), sliding the audio profile (i.e. signature of sample audio) against profile of recorded audio (i.e. second audio signature), where delay is based on the correlation coefficients, par. 0040, fig. 5 discloses, sliding the signature to determine level of delay (i.e. example of “Delay 1”), correlation coefficient at interval b is zero and at the time interval k the correlation is 1, i.e. adjust (i.e. slide) the audio signature to satisfy the correlation being between fingerprint being 1 in order to determine delay between two audio signature).; or 
a variation in delivery times of the content to the first user device and the user second device. 

Regarding claim 4, The method of claim 1, 
Johnson further discloses, further comprising: prior to the aligning, determining the maximum distance based on one or more of: 
a duration of the first audio fingerprint; 
a delay between the first user device receiving the content and the second user device receiving the content; 
a direction of shifting of the first audio fingerprint; or 
a correlation between: the first audio fingerprint at the original position, and the second audio fingerprint at an original position of the second audio fingerprint (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done, in fig. 5 is drag limit or shift limit that determined by correlation being zero at first position B and being 1 at second position K set s, example of signature from speaker 303 in fig. 5 also discloses correlation being 1 at initial position of first fingerprint and initial position second fingerprint, therefore delay (i.e. example “Delay 3=0” in fig. 5)) being zero, that sets the maximum shift limit since signature shifted limited or does not needs to be shifted in order to find delay).. Same as 8 

Regarding claim 5, The method of claim 1, 
Johnson further discloses, wherein the aligning the first audio fingerprint and the second audio fingerprint comprises: 
shifting the first audio fingerprint and comparing a resulting overlapping portion of the first audio fingerprint and the second audio fingerprint to determine an amount of correlation that satisfies a threshold (par. 0007 discloses sample audio signal and received audio signal from another device (i.e. speaker), sliding the audio profile (i.e. signature of sample audio) against profile of recorded audio (i.e. second audio signature), where delay is based on the correlation coefficients, par. 0040, fig. 5 discloses, sliding the signature to determine level of delay (i.e. example of “Delay 1”), correlation coefficient at interval b is zero and at the time interval k the correlation is 1, i.e. adjust (i.e. slide) the audio signature to satisfy the correlation being between fingerprint being 1 in order to determine delay between two audio signature).   

Regarding claim 6, The method of claim 1, 
Johnson further discloses, wherein the aligning the first audio fingerprint and the second audio fingerprint further comprises: 
shifting the second audio fingerprint between: 
a second original position of the second audio fingerprint (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done), and 
a second maximum distance (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done).

Regarding claim 7, The method of claim 1, 
Johnson further discloses, wherein the aligning the first audio fingerprint and the second audio fingerprint comprises: 
shifting the first audio fingerprint from a first position to a second position that is determined based on a comparison of the first audio fingerprint at the first position and the second audio fingerprint (par. 0042, fig. 6 discloses, FFT profile signature for a speaker (i.e. the first audio fingerprint) being slide across the FFT image/profile of the captured audio (i.e. second audio fingerprint), as signature slides across (i.e. sequentially shifting first audio fingerprint) captures audio, the correlation coefficient being calculated, that can be used to determine the delays, as shown in fig. 6, correlation being zero at section “a” and being greater than zero but less than 1 at section “f” and being 1 at original position of recorded audio fingerprint (i.e. second audio fingerprint) at section “o”). 

Regarding claim 10, The method of claim 1, 
Johnson further discloses, wherein the first audio fingerprint comprises one or more of: 
a sample of audio of the content (par. 0008 discloses, a recording device configured to record a sample audio signal emanating from a speaker); 
an indication of a frequency of audio at one or more points in the content; or 
an indication of an amplitude of audio at one or more points in the content.

Regarding claim 11, Johnson discloses, an apparatus (par. 0034 discloses, analysis system 306), comprising: 
one or more processors (see par. 0047); and 
memory storing instructions that, when executed by the one or more processors(see par. 0047), cause the apparatus to: 
receive a first audio fingerprint of content from a first user device and a second audio fingerprint of the content from a second user device(par. 0038, discloses audio captured from the speakers 301, 302, 303, and 304 in FIG. 3. Although in the examples, there are two time intervals, (i.e., audio bursts), shown for the signal of each speaker, the first interval can be used for the delay information. The first burst can be used as a signature for cross correlation, i.e. audio signatures from plurality of speakers are received by analysis system 306, since claim does not define specific user devices, par. 0004 discloses user installs home theater system with all of the speakers, i.e. speakers are user devices); 
align the first audio fingerprint and the second audio fingerprint by shifting the first audio fingerprint (par. 0042, fig. 6 discloses, an example of  FFT profile signature for a speaker 304 (i.e. the first audio fingerprint) being slide across the FFT image/profile of the captured audio of other speakers (i.e. second audio fingerprint)) between: 
an original position of the first audio fingerprint (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done), and 
a maximum distance (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done); and
send, based on the aligning and to the first user device and the second user device, delay information to facilitate synchronization of a first output of the content by the first user device with a second output of the content by the second user device (par. 0040, 0042, fig. 4A-4D, 5 and 6 discloses sliding window FFT  to align and determine delay between audio fingerprint from each speakers, par. 0019 discloses, the method can use a sliding window fast Fourier transform (FFT) to align and even move the convergence point of multiple audio sources, Using the sliding window FFT, appropriate delays for individual speakers can be obtained and implemented, par. 0020 discloses the individual FFT profiles slide across the FFT profile generated from the recorded audio from all the speakers. The time delay for each speaker is shifted so that the speakers are each synchronized with one another based on the result of the correlation coefficient analysis. By using a sliding window FFT, the measured audio can be correlated to the sent audio with proper delays, i.e. sending based on FFT to alignment of the audio fingerprints to find delay between output of speakers, and sending it to individual speakers to synchronized with one another).

Claims 12-17, correspond to claims 2-7 and is analyzed accordingly.

Claims 20, correspond to claims 10 and is analyzed accordingly.

Regarding claim 21, Johnson discloses, A non-transitory computer-readable medium storing instructions that, when executed (see par. 0047), cause: 
receiving a first audio fingerprint of content from a first user device and a second audio fingerprint of the content from a second user device (par. 0038, discloses audio captured from the speakers 301, 302, 303, and 304 in FIG. 3. Although in the examples, there are two time intervals, (i.e., audio bursts), shown for the signal of each speaker, the first interval can be used for the delay information. The first burst can be used as a signature for cross correlation, i.e. audio signatures from plurality of speakers are received by analysis system 306, since claim does not define specific user devices, par. 0004 discloses user installs home theater system with all of the speakers, i.e. speakers are user devices); 
aligning the first audio fingerprint and the second audio fingerprint by shifting the first audio fingerprint (par. 0042, fig. 6 discloses, an example of  FFT profile signature for a speaker 304 (i.e. the first audio fingerprint) being slide across the FFT image/profile of the captured audio of other speakers (i.e. second audio fingerprint))between: 
an original position of the first audio fingerprint (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done), and 
a maximum distance (par. 0040 discloses correlation between audio signatures and get cross-correlation that indicates the level of delay, such as for example signature dragged across to the right, the correlation coefficient will be zero at interval b (i.e. the original position of signature) and at the time interval K the correlation should be 1 or close to 1, i.e. here the finding the correlation at position K being 1 is the maximum distance the shifting will be done); and 
sending, based on the aligning and to the first user device and the second user device, delay information to facilitate synchronization of a first output of the content by the first user device with a second output of the content by the second user device (par. 0040, 0042, fig. 4A-4D, 5 and 6 discloses sliding window FFT  to align and determine delay between audio fingerprint from each speakers, par. 0019 discloses, the method can use a sliding window fast Fourier transform (FFT) to align and even move the convergence point of multiple audio sources, Using the sliding window FFT, appropriate delays for individual speakers can be obtained and implemented, par. 0020 discloses the individual FFT profiles slide across the FFT profile generated from the recorded audio from all the speakers. The time delay for each speaker is shifted so that the speakers are each synchronized with one another based on the result of the correlation coefficient analysis. By using a sliding window FFT, the measured audio can be correlated to the sent audio with proper delays, i.e. sending based on FFT to alignment of the audio fingerprints to find delay between output of speakers, and sending it to individual speakers to synchronized with one another).

Claims 22-27, correspond to claims 2-7 and is analyzed accordingly.

Claims 30, correspond to claims 10 and is analyzed accordingly.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 8, 9, 18, 19, 28, and 29 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson et al. (US 20140294201), in view of Schlieski et al. (US 20130278826).

Regarding claim 8, The method of claim 1, 
Johnson does not disclose, wherein the delay information comprises instructions to facilitate synchronization during an occurrence of:
 a commercial break;
 a pause operation; 
a rewind operation; or 
a fast-forward operation. 
Schlieski discloses, wherein the delay information comprises instructions to facilitate synchronization during an occurrence of:
 a commercial break (par. 0016 discloses, if a commercial break occurs in the broadcast, element 180, fig. 1, then carry out the steps 150-170 of fig. 1, of evaluating audio signals in media streams, and calculate the difference and synchronize the streams);
 a pause operation; 
a rewind operation; or 
a fast-forward operation. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Johnson, by teaching of synchronizing during occurrence of a commercial break, as taught by Schlieski, to keep the media feed in synchronicity, as disclosed in Schlieski, par. 0003.

Regarding claim 9, The method of claim 1, 
Johnson does not disclose, further comprising: prior to the aligning, determining that the first audio fingerprint and the second audio fingerprint are unaligned based on one or more of: 
an occurrence of a commercial break within the content; 
an occurrence of a channel change operation at the first user device or the second user device; or 
an occurrence, at the first user device or the second user device, of a pause, rewind, or fast-forward operation.
Schlieski discloses, further comprising: prior to the aligning, determining that the first audio fingerprint and the second audio fingerprint are unaligned based on one or more of: 
an occurrence of a commercial break within the content (par. 0016 discloses, if a commercial break occurs in the broadcast, element 180, fig. 1, then carry out the steps 150-170 of fig. 1, of evaluating audio signals in media streams, and calculate the difference and synchronize the streams, i.e. determining that commercial break has occurred in and in order to calculate different determine audio signal are unaligned in order to  synchronize the streams); 
an occurrence of a channel change operation at the first user device or the second user device; or 
an occurrence, at the first user device or the second user device, of a pause, rewind, or fast-forward operation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify to modify Johnson, by teaching of prior to aligning, determining that two of the audio fingerprints are unaligned based on occurrence of commercial break, as taught by Schlieski, to keep the media feed in synchronicity, as disclosed in Schlieski, par. 0003.
Claims 18-19, correspond to claims 8-9 and is analyzed accordingly.
Claims 28-29, correspond to claims 8-9 and is analyzed accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423